Citation Nr: 0510449	
Decision Date: 04/12/05    Archive Date: 04/21/05	

DOCKET NO.  96-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for residuals of a right nephrectomy.  

2.  Entitlement to service connection for a low back 
disability secondary to the service-connected residuals of a 
right nephrectomy. 

3.  Entitlement to service connection for a chronic skin 
disorder, including dermatitis and fungus of the left leg and 
left side of the body. 

4.  Entitlement to service connection for prostate cancer and 
erectile dysfunction, including on a direct basis or pursuant 
to the provisions of 38 U.S.C.A. § 1151, based on VA 
outpatient treatment between 1985 and 1995. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1948 
to November 1953 and from February 1954 to May 1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1999, at which time entitlement 
to service connection for an eye disorder was denied.  The 
remaining issues listed on the title page of the decision 
were remanded for further development.  

During the pendency of the remand, service connection for 
bilateral defective hearing was granted by rating decision 
dated in May 2003.  A noncompensable rating was assigned, 
effective March 4, 1996.  By rating decision dated in March 
2004, service connection for sinusitis was granted.  A 
noncompensable disability rating was assigned, effective June 
22, 1995.  No disagreement with the assignment of the 
aforementioned disability ratings has been expressed by the 
veteran or his representative.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.  

2.  The veteran underwent right nephrectomy in 1950 and he is 
service connected for the absence of his right kidney.

3.  Recent medical evidence has shown normal blood pressure 
readings and normal laboratory findings.  

4.  By decision dated in November 1999, the Board denied 
entitlement to service connection for a bilateral eye 
disability.  

5.  The evidence associated with the claims file subsequent 
to the November 1999 Board decision is not new or 
significant, and need not be considered in order to fairly 
decide the merits of the claim.

6.  There is no showing of a medical nexus between any 
current skin disorder, including dermatitis and a fungus of 
the left leg and left side of the body, and the veteran's 
active service.  

7.  There is no medical nexus between any current back 
disability and the veteran's active service.  

8.  The veteran's prostate cancer and any erectile 
dysfunction he has are not shown to be attributable to his 
active service.  

9.  Neither the veteran's prostate cancer nor his erectile 
dysfunction has been shown to be attributable to medical 
treatment he sustained from VA in the years following 
service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for absence of the right kidney have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 (Diagnostic Code 7101), 
4.115(a), 4.115(b) (Diagnostic Code 7500) (2004).  

2.  The November 1999 Board decision that denied entitlement 
to service connection for a bilateral eye disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

3.  The evidence received since the November 1999 Board 
decision is not new and material and the claim for service 
connection for a bilateral eye disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  The veteran does not have a chronic skin disorder, 
including dermatitis and fungus of the left leg and left side 
of the body, a low back disorder, or a prostate disorder that 
was incurred in or aggravated by his active service, and his 
prostate cancer may not be presumed to have been incurred 
during such active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer and erectile 
dysfunction based on VA medical treatment is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  VA must also notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

For the reasons noted below, the Board finds that VA complied 
with the notification and assistance provisions of the VCAA, 
such that the Board's decision to proceed in adjudicating the 
veteran's claims at this time does not prejudice him in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs a claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that a claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," under 38 C.F.R. § 3.159(b).  Further, 
the Court specifically recognized that where the notice was 
not mandated at the time of initial RO decision, as in this 
case, the RO did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial RO adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there was any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

In the instant case, the veteran's claim was received in 
1995, well before the enactment of the VCAA in 2000.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A statement of the 
case issued in May 1996 provided notice to him of the 
evidence necessary to support his various claims.  
Supplemental statements of the case thereafter dating through 
March 2004, also provided notice to him of the evidence of 
record regarding his claims and why the evidence submitted 
was not adequate to award the benefits sought, except for the 
awards of service connection for bilateral hearing loss and a 
chronic sinus disorder.  

Moreover, other than the claim regarding an eye disorder, the 
case was remanded in November 1999 for further procedural and 
substantive development.  The 1999 remand provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.  

Also, in communications dated in August 2001 and again in 
March 2003, the RO informed the veteran of its expanded 
duties to notify and assist, explaining that it was 
developing his claims pursuant to the duties, requested that 
he submit any pertinent evidence he had to support his 
claims, and indicated that it would assist him in obtaining 
and developing this evidence, provided he identify the 
sources of the evidence.

The above shows that, throughout the appeal, VA had notified 
the veteran as to the legal criteria governing his claims, 
the evidence needed to show entitlement to the benefits 
sought, how VA could and would help him obtain relevant 
records and/or a medical examination or opinion if needed, 
and that he was ultimately responsible for providing evidence 
in support of his claims.  VA also asked him to provide any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.  

The Board acknowledges that because the first VCAA notice, in 
August 2001, was not provided to the veteran prior to the 
initial RO determination in 1995, the timing of this notice 
does not comply with the express requirements of the law.  
The Board notes, however, that the only way the RO could 
provide notice prior to initial adjudication of the claim 
would be to vacate the prior adjudication and to nullify the 
notice of disagreement and substantive appeal that were filed 
by the veteran to perfect his appeals to the Board.  This 
would be an absurd result, forcing the appellant to begin the 
appellate process anew.  The Board notes that the issues 
listed on the title page have been pending for a number of 
years already.  

All the VCAA requires is that the duty to notify is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
veteran was fully advised consistent with governing legal 
authority, and was further provided with the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and the record is 
now ready for appellate review.  



Entitlement to a Disability Rating in Excess of 30 Percent 
for Residuals of a Right Nephrectomy

Disability ratings are determined by the application of the 
VA's Schedule of Rating Disabilities (Rating Schedule), which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
rating in excess of 30 percent for his residuals of right 
nephrectomy is warranted for any period of time during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record reflects that service connection was granted for 
removal of the right kidney by rating decision dated in 
October 1995.  A 30 percent rating was assigned, effective 
June 22, 1995.  The code used for rating the disorder was 
Diagnostic Code 7500.  Removal of a single kidney is rated 
under 38 C.F.R. § 4.115(b), Code 7500.  The minimum rating is 
30 percent.  If there is nephritis, infection, or pathology 
of the other kidney, the disability is to be rated as renal 
dysfunction under 38 C.F.R. § 4.115(a).  

Here, there is no evidence of record that there is any 
nephritis, infection, or pathology of the veteran's remaining 
kidney.  A higher disability rating of 60 percent is not 
warranted unless there is evidence of constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more and moderately severe symptoms.  The evidence of record 
includes reports of VA outpatient visits between 1985 and 
1997 showing no findings of treatment for any renal problems.  
The records also disclose no blood pressure readings with a 
diastolic pressure of 120 or more.  

Additional evidence includes a report of a VA genitourinary 
examination in October 2002.  The veteran's laboratory 
results disclose creatinine of 1.1, no protein in the urine, 
and normal blood pressure.  The examining nephrologist stated 
that the current level of disability was "appropriate."  
Essentially then, there is no showing of functional 
impairment resulting from the veteran's condition, the 
diagnostic tests of record are essentially normal, and the 
medical evidence has determined that there is no nephritis, 
infection, or pathology involving the kidney.  With no 
nephritis, infection, or pathology of the kidney, a 
disability rating in excess of 30 percent for absence of the 
right kidney is not warranted.  Since this issue also deals 
with the rating assigned following the original claim for 
service connection, consideration has been given to the 
question of whether a "staged rating," as addressed by the 
Court in Fenderson, might be in order.  However, as noted 
above, there is no evidence in the record of nephritis, 
infection, or pathology of the left kidney.  As such, a 
30 percent rating should be effective since the grant of 
service connection.  There is no basis for the assignment of 
any staged rating in the instant case.

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 C.F.R. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In 
addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and prostate cancer becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Service Connection for a Chronic Skin Disorder to Include 
Dermatitis and a Fungus of the Left Leg and Left Side of the 
Body

A review of the service medical records is without reference 
to complaints or abnormalities pertaining to a skin disorder, 
to a fungus involving the left leg and left side of the body.  
The post service medical evidence includes a report of 
treatment and evaluation in 1987 for lesions of the left leg.  
Notation was made of the presence of dermatitis involving the 
left lower extremity on subsequent visits to the VA 
outpatient facility in the mid-1980's.  

While the veteran's statements about the skin problems are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, or medical causation of his 
disability.  This is because as a layperson, he is not 
competent to offer testimony as to medical causation of a 
diagnosis, or treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds that the record is lacking in any clinical 
evidence to support the assertions of continuity of symptoms 
for the period from the veteran's discharge from service in 
1968 and the mid-1980's, a time many years following service 
separation.  Even if such continuity were accepted, there is 
no competent evidence linking the symptomatology to any 
current disability.  None of the medical records suggests a 
causal relationship between any current skin problem, to 
include dermatitis and a fungus involving the left lower 
extremity, and the veteran's military service.  

Service Connection for a Low Back Disorder

With regard to the claim for back problems, the service 
medical records are without reference to complaints or 
abnormalities regarding the back.  Further, the post service 
medical records are without reference to the presence of a 
chronic back disability.  In Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), the Court noted, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...in the absence of proof of a present disability 
there could be no valid claim."  

The medical evidence demonstrates no current diagnosis of a 
low back disability or of a back disability related to 
service in any, to include secondary to the veteran's 
service-connected residuals of a right nephrectomy.  The 
veteran is not competent to attribute any current back 
disability to service or to his service-connected disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical or lay evidence of current 
disability involving the back, the evidence is against the 
claim, and the claim must therefore be denied.  38 U.S.C.A. 
§ 5107(b).  

Prostate Cancer

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
prostate disorder, to include prostate cancer.  The post 
service records disclose that it was not until the mid-
1990's, a time many years following service discharge, that 
metastatic cancer of the prostate was documented.  The 
records include a report of VA hospitalization in June 1995 
at which time it was indicated the veteran was found to have 
an elevated PSA.  Referral to the urology clinic resulted in 
a finding of a bilaterally firm prostate.  A biopsy revealed 
adenocarcinoma of the prostate.  In October 2002 a VA 
nephrologist examined the veteran and provided the opinion 
that in his opinion it was "not as likely as not" that there 
was any relationship between the veteran's prostate cancer 
and recurrent, remote urinary tract infections and 
prostatitis, and his remote nephrectomy.  The veteran has 
submitted no medical opinion to the contrary.  With the only 
opinion of record against the claim, and with a complete lack 
of continuity of symptomatology regarding a prostate disorder 
in the years following service discharge, service connection 
is not in order.  As noted above, while the veteran's own 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, or medical 
causation of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Service Connection for a Bilateral Eye Disability 

With regard to this issue, in a November 1999 decision, the 
Board denied entitlement to service connection for an eye 
disorder diagnosed as compound hyperopic astigmatism, 
presbyopia, and amblyopia.  The Board found that competent 
evidence attributing any current eye disorder to service had 
not been presented.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence has been 
presented or secured with respect to their claim.  

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on a new basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

New and material evidence is construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability or injury, 
even if it would not be enough to convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Doran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in development of the 
claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the veteran has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for a bilateral eye 
disorder.  

The record before the Board at the time of its 1999 decision 
included the service medical records.  The Board essentially 
found that the veteran had been found to have refractive 
errors of vision.  Refractive error, including compound 
hyperopic astigmatism, presbyopia, and amblyopia is not a 
disease within the meaning of applicable legislation 
providing for service connection.  38 C.F.R. § 3.303(c) 
(2004).  

Medical records associated with the files since the 1999 
Board decision include VA medical records.  They are without 
reference to the presence of an eye disorder for which 
service connection may be granted.  Even if they show the 
presence of an eye disorder for which service connection 
might be granted, there is no medical record available 
suggesting any causal connection between any current eye 
disorder and the veteran's military service.  Accordingly, 
new and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
bilateral eye disability.  

Compensation Under 38 U.S.C.A. § 1151

Initially, the Board notes that Congress amended 38 U.S.C.A. 
§ 11511 to preclude compensation in the absence of negligence 
or on the fault on the part of VA or an event not reasonably 
foreseeable.  The amendment applies to claims filed on or 
after October 1, 1997.  Public Law No. 104-204, § 422(a), 110 
Stat. 2926 (September 26, 1996); VAOPGCPREC 40-97 (December 
31, 1997).  

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation result in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination probably administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).  

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation resulted in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  

The regulation implementing that statute appears at 38 C.F.R. 
§ 3.358 and provides, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from examination or medical or surgical 
treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1)(2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consequent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from examination or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).  

During the pendency of this claim, Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub Law 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (December 31, 1997).  The amended statute is 
less favorable to the veteran's claim.  Since his claim was 
filed prior to October 1, 1997, it will be decided under the 
law as it existed prior to the amendment.  

In the instant case, the veteran claims that care received 
from VA for his prostate cancer was essentially negligent.  
He stated he was never given proper examinations or treatment 
for his prostate until it was basically too late.  A review 
of the evidence of record includes the report of a 
genitourinary examination accorded the veteran by VA in 
October 2002.  It was noted that the prostate cancer had been 
diagnosed and "treated appropriately."  There is no 
indication from a review of the record that VA could have or 
should have done anything differently.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim with regard to this matter.  


ORDER

A disability rating in excess of 30 percent for residuals of 
a right nephrectomy is denied.

Service connection for a chronic skin disorder, to include 
dermatitis and a fungus involving the left lower extremity is 
denied.  

Service connection for a low back disability is denied.  

Service connection for prostate cancer and erectile 
dysfunction, including on a direct basis or pursuant to 
38 U.S.C.A. § 1151 based on VA outpatient treatment, is 
denied.  

New and material evidence not having been submitted on the 
claim for entitlement to service connection for a bilateral 
eye disability is not reopened and this aspect of the claim 
is also denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


